DETAILED ACTION
	
The RCE dated 10-14-2020 is acknowledged.
Claims included in the prosecution are 1, 3-5 and 9-10.
	In view of the amendments, the 112, 2nd paragraph rejection is withdrawn.
	The following are the rejections.
			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claims 1, 3-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over CU2012-0112 by itself or in combination with Amenitsch et al of record, Meers (US 2006/0172003) individually or in combination, optionally in further view of Kim (US 2008/0138394)
CU teaches unilamellar cationic liposomes and EGF attached to the bilayer (Abstract, 0017-0021, 0031, 0036, 0044-0045, Examples and claims). CU does not specifically state that the vesicles are hybrid-type vesicles.

	Meers teaches electrostatic attachment of EGF to liposomes which are unilamellar or multilamellar (Abstract, 0028-0033 and 0048-0049). Arnenitsch et al teaches that hybrid liposomal structures are formed from cationic liposomes/ with polyionic DNA. 
Kim (US 2008/0138394) teaches that by incubation of nucleic acids or growth factors such as EGF, PDGF and other factors to cationic liposomes results in their  attachment.(Abstract, 0027-0029 and examples).
Although, CU does not specifically teach that the vesicles formed are hybrid-type vesicles it would have been obvious to one of ordinary skill in the art that the polyionic EGF attached unilamellar liposomes would form hybrid liposomal structures since unilamellar liposomes with attached polyionic DNA form hybrid liposomal structures as taught by Arnenitsch and that EGF binds to unilamellar and multilamellar vesicles as taught by Meers. One of ordinary skill in the art would expect similar hybrid liposome formation as with nucleic acids taught by Amenitsch since Kim teaches the equivalency between  nucleic acids and EGF in binding to cationic liposomes.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that claim 1 has been amended to explicitly state that the encapsulation efficiency is limited to 60 % or more and  that the cationic lipid bilayers are covering the empty unilamellar liposomes and the EGF has also been specified that 
	These arguments are not found to be persuasive. As noted from paragraphs 0012 and 0013, the vesicles contain EGF, cationic lipid and cholesterol and therefore, it would have been obvious to one of ordinary skill in the art that the vesicles contain the cationic lipid covering the liposome. Since EGF is attached to the cationic liposome and since that attached EGF interacts with many cationic unilamellar liposomes it would be obvious to one of ordinary skill in the art that amount encapsulated which depends on the amount added, can be varied to 60 % or more.
	Applicant argues that as depicted in Figure of CU, CU only discloses EGF as encapsulated in the internal aqueous of the liposomes. This argument is not persuasive since from either Fig 3 description or actual Figure 3 in CU that EGF is within the aqueous interior.
	Applicant argues that with respect to Amenitsch et al, the cited reference does not disclose or suggest the advantageous effect of the present invention relating to an excellent EGF encapsulation efficiency of 60 % or more resulting from the presence of multilamellar structures.
Applicant argues that EGF and DNA have different structures and therefore, the electrostatic interaction of EGF with a cationic substance cannot be easily predicted based on the electrostatic interaction of DNA with a cationic substance although both are polyionic.
	These arguments are not persuasive. First of all, as pointed out before, since CU clearly indicates the attachment of polyionic molecules such as EGF to empty instant liposomes are different from the liposomes of CU experimentally.
	Applicant argues that Amenitsch and Meers only disclose DNA encapsulated liposomes. According to applicant, Amenitsch disclose that even with DNA molecules, two structures can be formed – a multi-lamellar structure and a cluster-like structure. This argument is not persuasive since instant ‘comprising’ does not exclude the cluster-like structures and applicant himself has not shown that instant liposomes do not have cluster like structures. 
	Applicant’s arguments that Meers discloses DNA in liposomes is not persuasive since Meers is combined for its teaching that EGF can be attached to the liposomes (0048). Irrespective of differences in structure, it would appear from the references that both polyionic DNA and EGF attach themselves to liposomes electrostatically and therefore, it would be obvious to one of ordinary skill in the art that both will form similar structures when interacted with liposomes. Contrary to applicant’s arguments, the examiner has provided an adequate evidentiary basis.
s 1, 3-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bunuales et al (Nanomedicine, 2011) by itself or in combination with Amenitsch et al of record further in view of CU2012-0112 cited above, Meers (US 2006/0172003) individually or in combination, optionally in further combination with Kim (US 2008/0138394).
	Bunuales teaches cationic unilamellar liposomes to which epidermal growth factor (EGF) is electrostatically attached to its surface of the liposome. The cationic lipid taught by Bunuales is DOTAP (Abstract and Materials and methods. The electrostatic attachment occurs when the liposomes are mixed with polyionic EGF solution. The purpose of Bunuales is to deliver the liposomes to EGF receptor containing cells and therefore, contains in addition nucleic acids for transfection of cells with nucleic acid. through EGF. What is lacking in Bunuales is the explicit teaching that EGF is between two liposomes, to form a hybrid-type multi-lamellar liposomes as applicant calls the liposome. However, the instant examples indicate the formation of hybrid liposomes by simple mixing of empty unilamellar cationic liposomes just as in Bunuales, it would have been obvious to one of ordinary skill in the art, with a reasonable expectation of success that similar liposomes as applicant is claiming would form.
	CU as discussed above, teaches that polyionic EGF attached to liposomes for the use in wound healing.
	Meers teaches electrostatic attachment of EGF to liposomes which are unilamellar or multilamellar (Abstract, 0028-0033 and 0048-0049). Arnenitsch et al teaches that hybrid liposomal structures are formed from cationic liposomes/ with polyionic DNA. 

	Although, CU and Meers do not specifically teach that the vesicles formed are hybrid-type vesicles it would have been obvious to one of ordinary skill in the art that the liposomes formed with attached EGF on the surface would be hybrid-type since polyionic EGF is able to associate itself on the surface of the unilamellar liposome that it would associate with the neighboring unilamellar liposome in the solution they are suspended just as also taught by Arnenitsch with liposomes and polyionic DNA. One of ordinary skill in the art would expect similar hybrid liposome formation as with nucleic acids taught by Amenitsch since Kim teaches		
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding CU and Amenitsch et al and Meers. Applicant argues that Bunuales relates to EGF-lipoplexes for the efficient delivery of genes and that EGF is added as a ligand along with DNA to the lipoflex structures composed of the existing plasmid DNA as a transmitter. This argument is not persuasive. The method of preparation on page 90 of Bunuales indicates that the incubation of empty unilamellar liposomes with EGF and the removal of unbound EGF. This implies that EGF itself is attached to the unilamellar liposomes and the reference of Meers clearly indicates that the polyionic EGF is attached to either unilamellar or multilamellar liposomes electrostatically. The reference of Arnenitsch indicates that polyionic active agents such as nucleic acids also attaches itself to form hybrid liposomal structures. The prior art in essence indicates that 
	The reference of Kikuchi et al which teaches the attachment of EGF to cationic liposomes is cited as interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612